232 Minn. 116 (1950)
STATE EX REL. SAM. JAMES PERKINS
v.
L.F. UTECHT.[1]
No. 35,385.
Supreme Court of Minnesota.
September 29, 1950.
Sam. James Perkins, pro se.
J.A.A. Burnquist, Attorney General, and Charles E. Houston, Assistant Attorney General, for respondent.
PER CURIAM.
Petitioner appeals from an order of the district court for Washington county denying his petition for a writ of habeas corpus. Respondent moves to dismiss the appeal upon the grounds that all questions raised by the present petition were decided and determined against petitioner by this court in State ex rel. Perkins v. Utecht, 231 Minn. 339, 43 N.W. (2d) 258, and that the petition is sham and frivolous and shows on its face that it has no merit.
1. We considered all the questions raised by the present petition in our former opinion. There, we affirmed a previous order of *117 the Washington county district court denying a similar petition for a writ of habeas corpus filed by petitioner with that court on March 18, 1950, and held that petitioner was not illegally detained by respondent. The matter is here again on the same set of material facts. No new question of substance is raised by the present petition. Under the rule in this state, the doctrine of res judicata applies. Guy v. Utecht, 229 Minn. 58, 38 N.W. (2d) 59, certiorari denied, 338 U.S. 905, 70 S. Ct. 307, 94 L. ed. 557; State ex rel. DuFault v. Utecht, 220 Minn. 431, 19 N.W. (2d) 706, 161 A.L.R. 1316; see, State ex rel. Pinkerman v. Utecht, 231 Minn. 331, 43 N.W. (2d) 97.
2. Attached to and made a part of the present petition are the warrant of commitment, the minutes of conviction, and the sentence and judgment imposed upon petitioner. The petition is sham and frivolous and shows on its face that it is without merit. The motion to dismiss the appeal is therefore granted. Johnson v. St. Paul City Ry. Co. 68 Minn. 408, 71 N.W. 619; Kennedy v. Fidelity & Casualty Co. 100 Minn. 144, 110 N.W. 624; Minneapolis Holding Co. v. Matchan, 174 Minn. 401, 219 N.W. 457; Callaghan v. Union Pacific R. Co. 148 Minn. 482, 182 N.W. 1004. See, Chisholm Water Supply Co. v. City of Chisholm, 205 Minn. 617, 287 N.W. 493.
Appeal dismissed.
NOTES
[1]  Reported in 44 N.W. (2d) 113.